On January 11, 2006, the defendant was sentenced to the following, for violation of the conditions of a suspended sentence, for the offenses of Theft, all felonies: Count I: Four (4) years in the Montana State Prison; Count II: Ten (10) years in the Montana State Prison; and Count III: Ten (10) years in the Montana State Prison, with five (5) years suspended. These counts shall run consecutive. Counts IV through X: Ten (10) years in the Montana State Prison, on each count, all time suspended, to run concurrent with each other and concurrent with the sentences received on Counts I, II and III.
On April 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by John Smith. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Count I: Four (4) years in the Montana State Prison; Count II: Ten (10) years in the Montana State Prison; and Count III: Ten (10) years in the Montana State Prison. The sentence for Count III shall be completely suspended. Counts I, II, and III shall run consecutively to one *43another. Counts IV through X: Ten (10) years in the Montana State Prison, on each count, all time suspended, to run concurrent with each other and concurrent with the sentences received on Counts I, II and III. The conditions and restitution requirements shall remain as imposed in the original sentencing order dated January 19, 2001.
DATED this 1st day of May, 2006.
Hon. G. Todd Baugh, District Court Judge.